United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 06-3256
                                 ________________

United States of America,               *
                                        *
             Appellee,                  *
                                        *      Appeal from the United States
      v.                                *      District Court for the
                                        *      Northern District of Iowa.
Larry Wrice,                            *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                 ________________

                            Submitted: February 13, 2007
                                Filed: July 9, 2007
                                  __________________

Before LOKEN, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                            ________________

PER CURIAM.

       Larry Wrice pled guilty to one count of possession with intent to distribute fifty
grams or more of cocaine base after having been convicted of two prior felony drug
offenses in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 851 and one count of being
a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
At sentencing, Wrice faced a mandatory life sentence for the count of possession with
intent to distribute fifty grams or more of cocaine base because of his prior felony
drug convictions. See 21 U.S.C. § 841(b)(1)(A). The Government filed a motion for
downward departure pursuant to 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 based on
Wrice’s substantial assistance, recommending that the district court1 reduce Wrice’s
sentence by twenty-five percent. The district court granted this motion and
determined that a twenty-five percent departure was appropriate. With respect to the
proper starting point for departing from a life sentence, Wrice argued that the district
court should utilize 360 months, and the Government argued that the district court
should depart from 470 months. The district court concluded that 470 months was the
proper starting point. It then departed twenty-five percent and sentenced Wrice to 352
months’ imprisonment.

        Wrice argues that the district court erred when it determined that a life sentence
is equivalent to 470 months for the purpose of calculating a substantial assistance
departure. However, “[w]e did hold in United States v. Keller, 413 F.3d 706 (8th Cir.
2005), that a district court’s use of 470 months as a ‘starting point’ was not ‘in error,’
id. at 711.” United States v. Jensen, Nos. 06-2284/2497, slip op. at 3 (8th Cir. June
28, 2007) (recognizing that 470 months is one, but not the only, acceptable starting
point and utilizing offense level 43 of the sentencing guidelines as the starting point
for a departure from a life sentence). Therefore, based on our prior decisions, we
cannot say that the district court erred in using 470 months as its starting point for
departing from a life sentence.

      Accordingly, we affirm Wrice’s sentence.
                  ____________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                           -2-